J-S03004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    WILLIAM M. MOORE                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    PENN HIGHLANDS HEALTHCARE,                 :   No. 26 WDA 2020
    D/B/A PENN HIGHLANDS DUBOIS,               :
    UNIVERSITY ORTHOPEDICS CENTER              :

               Appeal from the Order Entered December 19, 2019
       In the Court of Common Pleas of Clearfield County Civil Division at
                             No(s): 105 C.D. 2017


BEFORE:      DUBOW, J., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY DUBOW, J.:                             FILED: March 16, 2021

        Appellant, William M. Moore, appeals from the December 19, 2019 Order

entered in the Clearfield County Court of Common Pleas granting Penn

Highlands Healthcare d/b/a Penn Highlands Dubois’s Motion for Summary

Judgment and dismissing Appellant’s claims with prejudice in this medical and

corporate negligence action. Appellant also challenges the August 20, 2019

Order denying his Motion to Compel Additional Discovery as untimely. After

careful review, we affirm.

        The relevant facts and procedural history are as follows. On January

28, 2015, Appellant underwent knee replacement surgery performed by Dr.

Paul R. Senisba, a physician employed by defendant University Orthopedics

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S03004-21



Center (“UOC”).    Appellant’s surgery took place at Penn Highlands-Dubois

(“Penn”) hospital. Dr. Sensiba performed the surgery without complication.

Dr. Sensiba’s physician’s assistant, Jonathan Burns, PA-C, discharged

Appellant from Penn the following day with instructions to keep the surgical

wound clean and dry. At the time of discharge, PA Burns noted the absence

of any signs of infection at the surgical and wound drainage sites.

      On     February   11,   2015,   Appellant   attended   a   routine   medical

appointment at UOC for removal of his surgical staples. At that appointment,

Appellant reported having bumped his knee. PA Burns drained non-infected

fluid from the surgical site and Appellant received additional staples at the

edges of his surgical wound. Appellant also attended a follow-up visit at UOC

two days later, on February 13, 2015. Appellant did not present at that visit

with symptoms of a surgical site infection.

      More than two weeks after his surgery, on February 14, 2015, Appellant

fell in his kitchen and his surgical wound opened. Appellant waited for two

days from the time of his fall, however, to seek medical attention for his open

wound. On February 16, 2015, a Penn doctor examined Appellant, diagnosed

Appellant with an infection in his knee, and admitted Appellant for in-patient

treatment.     Fluid from Appellant’s surgical wound cultured positive for

“Clostridium perfringens,” a rare type of surgical infection originating in a




                                       -2-
J-S03004-21



patient’s own bowel, and not from an environmental source.1               Doctors

discharged Appellant from Penn on February 19, 2015.

       Following Appellant’s February 16, 2015 hospitalization, on March 25,

2015, Appellant received a letter from Kathy Lemmon, the then-director of

Penn’s Infection Prevention and Control. The letter stated, in relevant part

that “I am writing to inform you that a Hospital Associated Infection 2 was

identified during routine review of your medical records from your recent

hospitalization. You were diagnosed and treated for a surgical site infection

following knee surgery on 1/28/15.” The letter did not indicate that Appellant

contracted the infection during his January 28, 2015 surgery.




____________________________________________


1Appellant recovered from this infection, but subsequently developed, in June
2015, an infection from a different kind of bacteria, “Pseudomonas
aeruginosa.” Appellant continued to receive treatment for his knee at Penn
until approximately 2017.

2 The parties use the terms “Hospital Associated Infection” and “Health care-
associated infection” interchangeably. “Health care-associated infection” is a
legal term of art defined in the Medical Care Availability and Reduction of Error
(“MCARE”) Act (the “Act”), 40 P.S. § 1303.402, and refers to an infection that,
inter alia, “occurs in a patient in a health care setting.” Relevantly, the Act
requires a hospital to notify a patient any time the hospital identifies a surgical
site infection, regardless of the cause of the infection. Notification under the
Act does not constitute an acknowledgement of admission of liability. Id. at
§ 1303.308(b). In addition, documents created or prepared for the purposes
of compliance with the Act “shall not be discoverable or admissible as evidence
in any civil or administrative action or proceeding. Id. at § 1303.311.



                                           -3-
J-S03004-21



       On March 7, 2017, Appellant filed a Complaint against Penn and UOC3

raising medical negligence and corporate negligence claims. On June 6, 2017,

Appellant filed an Amended Complaint.            Essentially, Appellant alleged that

Penn failed in its duty to prevent Appellant from acquiring an infection in his

knee. Amended Complaint, 6/6/17, at ¶ 37.

       The case proceeded through discovery. On September 25, 2018, the

trial court held a case management conference. At the conference, Appellant

requested that the court schedule the case for trial. Ultimately, the trial court

instructed all counsel to make reasonable efforts to conclude discovery prior

to March 7, 2019, at which time the court intended to hold a second case

management conference.

       On November 29, 2018, Appellant produced expert reports from Dr.

Peter Jenei, an internal medicine physician, and Timothy F. Hawkins, a board-

certified Healthcare Safety Professional and Hospital Administration Executive.

These experts reviewed Appellant’s medical records and Penn’s statement that

Appellant had contracted a Hospital Associated Infection.            Neither report

provided any factual analysis of the procedure performed by Dr. Sensiba or of

Penn’s policies and procedures.



____________________________________________



3 Appellant and UOC subsequently entered into a settlement agreement.
Thus, on September 16, 2019, the trial court entered an Order “excus[ing
UOC] from any further active participation in this litigation.” Order, 9/16/19.
UOC is not a party to this appeal.


                                           -4-
J-S03004-21



      On March 7, 2019, the trial court held a second case management

conference after which it entered an amended case management Order.

Relevantly, this Order set July 15, 2019 as the deadline for all discovery

including depositions, and September 15, 2019 as the deadline for filing any

motion for summary judgment.

      On June 14, 2019, just one month before the discovery deadline,

Appellant served Penn with a “Second Set of Interrogatories” in which he

sought discovery of Penn’s operating room policies and procedures pertaining

to surgical skin preparation prior to total joint replacement procedures,

microbiology records from the hospital’s lab that performed infection cultures

in order to identify whether any other surgical patients had developed

infections, and other discovery pertaining to infection control policies. Penn

objected to this set of interrogatories as overly broad, vague, and

burdensome. It also asserted that various statutory privileges protected its

policies and procedures from discovery.

      On June 24, 2019, Appellant informed Penn by letter that he sought to

depose seven of Penn’s employees within 30 days. Appellant did not identify

the Penn employees by name or specific job title.     Penn objected to these

depositions the next day.

      On July 10, 2019, Appellant filed a motion to amend the case

management order.      The trial court granted the motion and, relevantly,

extended the discovery deadline by sixteen days to July 31, 2019.




                                    -5-
J-S03004-21



      On July 24, 2019, Appellant filed a Motion to Compel Attendance [at]

Depositions and to Suspend the Second Case Management Order. On August

2, 2019, Appellant filed a Motion to Compel Answers to Plaintiff’s

Interrogatories and Request for Production of Documents and to Suspend the

Second Case Management Order. Following a hearing, on August 20, 2019,

the trial court denied the motions as untimely, also finding that Appellant’s

discovery requests were overly broad, vague, and unreasonably burdensome.

      At the close of discovery, Penn filed a Motion for Summary Judgment

asserting that Appellant had failed to present a genuine issue of material fact

as to the duty Penn owed to Appellant, or causation of injury and damages.

      The trial court held a hearing on Penn’s Motion for Summary Judgment.

On December 8, 2019, the court granted Penn’s Motion and dismissed

Appellant’s claims with prejudice.

      This appeal followed. Appellant has complied with the trial court’s Order

to file a Pa.R.A.P. 1925(b) Statement, and the trial court filed a supplement

to its December 8, 2019 Opinion and Order in lieu of filing a Rule 1925(a)

Opinion.

      Appellant raises the following three issues on appeal:

      1. Did the trial court err in granting summary judgment
      concerning [Penn’s] corporate negligence where genuine issues of
      material fact existed?

      2. Did the trial court err in granting summary judgment where it
      erroneously found that [Appellant’s] experts were non-physicians
      where it was clear that Dr. Peter Jenai is a medical doctor?




                                     -6-
J-S03004-21


      3. Did the trial court err in denying [Appellant’s] Motion to Compel
      Answers to Plaintiff’s Interrogatories and Requests for Production
      of Documents and Motion to Compel Attendance of [sic]
      Deposition, which precluded discovery of necessary facts
      regarding [Penn’s] policies and procedures for infection control?

Appellant’s Brief at 8

Summary Judgment Standard of Review

      Appellant’s first two issues challenge the trial court’s Order granting

summary judgment in favor of Penn. Our Supreme Court has clarified our role

as the appellate court as follows:

      On appellate review [ ], an appellate court may reverse a grant of
      summary judgment if there has been an error of law or an abuse
      of discretion. But[,] the issue as to whether there are no genuine
      issues as to any material fact presents a question of law, and
      therefore, on that question our standard of review is de novo. This
      means we need not defer to the determinations made by the lower
      tribunals. To the extent that this Court must resolve a question
      of law, we shall review the grant of summary judgment in the
      context of the entire record.

Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010) (citations

and quotation omitted).

      A trial court may grant summary judgment “only in those cases where

the record clearly demonstrates that there is no genuine issue of material fact

and that the moving party is entitled to judgment as a matter of law.” Id.

(citation and quotation omitted); see also Pa.R.C.P. 1035.2(1).          “When

considering a motion for summary judgment, the trial court must take all facts

of record and reasonable inferences therefrom in a light most favorable to the

non-moving party.”       Summers, supra at 1159 (citation omitted).      “In so

doing, the trial court must resolve all doubts as to the existence of a genuine


                                     -7-
J-S03004-21



issue of material fact against the moving party, and, thus, may only grant

summary judgment where the right to such judgment is clear and free from

all doubt.” Id. (citation and internal quotation marks omitted).

      “Where the non-moving party bears the burden of proof on an issue, he

may not merely rely on his pleadings or answers in order to survive summary

judgment.”     Truax v. Roulhac, 126 A.3d 991, 997 (Pa. Super. 2015),

(citation and quotation omitted). “Further, failure of a non-moving party to

adduce sufficient evidence on an issue essential to his case and on which he

bears the burden of proof establishes the entitlement of the moving party to

judgment as a matter of law.”      Id. (citation and internal quotation marks

omitted).    “If there is evidence that would allow a fact-finder to render a

verdict in favor of the non-moving party, then summary judgment should be

denied.” Id. (citation and quotation omitted).

Doctrine of Corporate Negligence

      The doctrine of corporate negligence, under which a hospital can be held

directly liable for negligence, creates a non-delegable duty on a hospital to

uphold a proper standard of care to patients. Thompson v. Nason Hosp.,

591 A.2d 703, 707 (Pa. 1991). “A cause of action for corporate negligence

arises from the policies, actions[,] or inaction of the institution itself rather

than the specific acts of individual hospital employees. Brodowski v. Ryave,

885 A.2d 1045, 1056 (Pa. Super. 2005) (citation and quotation marks

omitted).




                                      -8-
J-S03004-21



      Our law will impose liability if the hospital fails to ensure a patient’s

safety and well-being at the hospital. Thompson, 591 A.2d 707. A hospital

is directly liable under the doctrine of corporate negligence if it fails to uphold

any one of the following four duties:

      1. a duty to use reasonable care in the maintenance of safe and
      adequate facilities and equipment;

      2. a duty to select and retain only competent physicians;

      3. a duty to oversee all persons who practice medicine within its
      walls as to patient care; and

      4. a duty to formulate, adopt and enforce adequate rules and
      policies to ensure quality care for the patients.

Id. (citations omitted)

      Furthermore, to present a prima facie case of corporate negligence, a

plaintiff must demonstrate all of the following elements:

      1. the hospital acted in deviation from the standard of care;

      2. the hospital had actual or constructive notice of the defects or
      procedures which created the harm; and

      3. that the conduct was a substantial factor in bringing about the
      harm.

Rauch v. Mike-Mayer, 783 A.2d 815, 827 (Pa. Super. 2001) (citation

omitted). Because the doctrine of corporate negligence contemplates a “kind

of systemic negligence” on the part of the hospital, evidence of actual or

constructive notice is critical. Kennedy v. Butler Mem. Hosp., 901 A.2d

1042, 1045 (Pa. Super. 2006).

      “Unless a hospital’s negligence is obvious, an expert witness is required

to establish two of the three prongs: that the hospital deviated from the


                                        -9-
J-S03004-21



standard of care and that the deviation was a substantial factor in bringing

about the harm.” Rauch, 783 A.2d at 827 (citation omitted). The expert

testimony required to establish a prima facie breach of a corporate duty

requires more than simply alleging that an agent or employee erred; the focus

of the expert testimony must be on what a reasonable hospital under similar

circumstances should have done. Welsh v. Bulger, 698 A.2d 581, 585-87

(Pa. Super. 1997).

Issues 1 and 2: Summary Judgment

      In his first two issues, Appellant asserts that the trial court erred in

granting summary judgment in favor of Penn. Appellant’s Brief at 20. First,

Appellant disputes the trial court’s finding that he failed to present genuine

issues of material facts as to duty, causation, and damages. Id. at 21-33.

He argues that the purported inadequacy and insufficient specificity of his

experts’ reports were not grounds for the entry of summary judgment. Id. at

at 25 n.4, 28. Appellant claims instead that Penn should have filed a motion

requesting that Appellant’s experts file supplemental reports to address any

deficiencies and should have pursued additional discovery, including deposing

Appellant’s expert witnesses. Id. at 25 n.4, 28-29. Appellant also asserts

that the entry of summary judgment was improper because Penn did not

provide any evidence within its Motion for Summary Judgment that it followed

an infection control policy during Appellant’s surgery, or that its infection

control protocols were adequate. Id. at 31-32.




                                    - 10 -
J-S03004-21



      In his second issue, Appellant claims that the trial court erred in granting

summary judgment in part based on its error that Appellant’s expert, Dr.

Jenai, was not a medical doctor. Id. at 33-35.

      The court issued an Order and Opinion in which it explained the basis

for its decision as follows:

      Expert testimony must indicate in part what a reasonable hospital
      under similar circumstances would have done. Additionally, it
      must be shown that the hospital knew or should have known of
      the problem and failed to take action. Lastly, the kind of causal
      link between the hospital[’]s action or inaction and the alleged
      injuries.

      The [c]ourt is hard-pressed to find any evidence in the record that
      suggests a genuine issue of material fact as to any of the prongs
      outlined above as to corporate negligence on the part of [Penn].
      Both experts, who are non-physicians, merely provide vague[,]
      conclusory statements with no supporting facts whatsoever.
      Without more, [Appellant] fails to establish a prima facie case for
      negligence and this [c]ourt believes summary judgment is in fact
      proper

Trial Ct. Opinion, 12/8/19, at 5.

      In a subsequent Opinion, the court conceded that it incorrectly identified

Appellant’s expert Dr. Jenai as not being a medical doctor.        Trial Ct. Op.,

6/11/20. Notwithstanding, the court concluded that “the fact that Dr. Peter

Jenai is a medical doctor would not have altered the [c]ourt’s rationale in

granting [s]ummary [j]udgment in favor of [Penn].” Id.

      Following our review of the record, we agree with the trial court that

Appellant failed to adduce evidence sufficient to demonstrate the existence of

any genuine issues of material fact. In particular, Appellant did not produce

any factual evidence that Dr. Sensiba or Penn did anything inappropriate

                                     - 11 -
J-S03004-21



during Appellant’s surgery.   It is undisputed that Dr. Sensiba discharged

Appellant from Penn the day after his surgery without an infection and it was

more than two weeks later, after Appellant had fallen in his kitchen, that

Appellant’s wound culture revealed an infected surgical wound.

      Appellant produced two expert reports. Neither of Appellant’s experts

offered substantive analysis of the particulars of the surgery performed on

Appellant by Dr. Sensiba, Penn’s infection and sterilization protocols, how

those protocols fell below the standard of care, or how Penn’s actions or

inactions were the cause of any harm to Appellant. The record is similarly

devoid of any evidence that Penn had notice that its protocols allegedly fell

below the standard of care.

      We also agree that the trial court’s misstatement pertaining to Dr.

Jenei’s credentials would not have changed the outcome of Penn’s Motion for

Summary Judgment. Whether Dr. Jenei was a doctor, as explained above, his

expert report did not provide evidence establishing a genuine issue of material

fact as to the elements of Appellant’s corporate negligence claim.

      Appellant’s arguments—that the court erred in granting summary

judgment because Penn did not: (1) conduct additional discovery; (2) depose

Appellant’s experts; (3) request the court to order Appellant’s experts to

supplement their reports; or (4) provide any evidence within its Motion for

Summary Judgment that it followed an adequate infection control policy

during Appellant’s surgery—lack merit. Simply, it was Appellant’s burden, not

Penn’s, to produce evidence from which the court could find the existence of

                                    - 12 -
J-S03004-21



a genuine issue of material fact for consideration by a jury or other fact-finder

was on Appellant and not on Penn. Appellant failed to meet this burden.

      In sum, Appellant failed to adduce sufficient evidence from which a fact-

finder could conclude that Penn acted in deviation from the standard of care,

that Penn had actual or constructive notice of the alleged defects or

procedures that created any harm, and that Penn’s conduct was a substantial

factor in bringing about that harm.       The record simply establishes that

Appellant underwent knee surgery on January 28, 2015, and sometime

thereafter he developed an infection; anything beyond that is speculative at

best. Accordingly, Penn was entitled to judgment as a matter of law and the

trial court properly granted summary judgment in Penn’s favor.

Issue 3: Discovery Dispute

      In his final issue, Appellant claims that the trial court abused its

discretion in denying his Motion to Compel Answers to Interrogatories and

Requests for Production of Documents and his Motion to Compel deposition

attendance.    Appellant’s Brief at 35.       He argues that the court’s ruling

prejudiced him because it precluded from him discovering the very evidence

of corporate negligence that the court found lacking when it granted Penn’s

Motion for Summary Judgment.        Id. at 35-36. He assails the trial court’s

findings that his discovery requests were untimely, unduly burdensome,

vague, and overly broad. Id. at 36. Appellant emphasizes that he served

Penn with the disputed interrogatories within the July 31, 2019 discovery

deadline and that he filed his Motion to Compel only two days after the

                                     - 13 -
J-S03004-21



deadline. Id. at 36-37. With respect to the depositions for which he provided

notice on June 24, 2019, Appellant notes that he filed his Motion to Compel

within the discovery deadline. Id. at 39.

      We review lower court discovery orders for an abuse of discretion.

Lockley v. CSX Transp. Inc., 5 A.3d 383, 388 (Pa. Super. 2010). See also

PECO Energy Co. v. Insurance Co. of North America, 852 A.2d 1230,

1233 (Pa. Super. 2004) (“The trial court is responsible for overseeing

discovery between the parties and therefore it is within that court’s discretion

to determine the appropriate measure necessary to insure adequate and

prompt discovering of matters allowed by the Rules of Civil Procedure.”)

(citation, internal brackets, and quotation marks omitted)).

      A Pennsylvania court must give parties reasonable time to complete

discovery before it will entertain any motion for summary judgment. Reeves

v. Middletown Athletic Ass’n, 866 A.2d 1115, 1124 (Pa. 2004). A party

seeking discovery must do so in a timely manner. Id. Lower courts should

consider the basis for a party’s request to extend a discovery deadline;

declining to do so may be unreasonable where the circumstances support

extending the discovery deadline.     Anthony Biddle Contractors, Inc. v.

Preet Allied Am. St. LP, 28 A.3d 916, 923 (Pa. Super. 2011) (citing Gerrow

v. John Royle & Sons, 813 A.2d 778, 783-84 (Pa. 2002) (OAJC).

      This Court has long held that local courts have the power to formulate

their own rules of practice and procedure. Sanders v. Allegheny Hospital–

Parkview Div., 833 A.2d 179, 183 (Pa.Super.2003); Murphy v. Armstrong,

                                     - 14 -
J-S03004-21



622 A.2d 992 (Pa. Super. 1993). We have further recognized that multiple

delays “would disrupt the efficient and just administration of justice and would

send a blatant message that case management deadlines are meaningless.”

Kurian ex rel. Kurian v. Anisman, 851 A.2d 152, 162 (Pa. Super. 2004).

      In support of his claim that the trial court abused its discretion, Appellant

has cited extensively to extra-jurisdictional and non-binding lower court

decisions, as well as to boilerplate case law outlining general discovery

precepts. Appellant’s Brief at 40-46. The singular precedential decision relied

upon by Appellant in support of his claim that the trial court abused its

discretion in precluding further discovery—Anthony Biddle Contractors,

Inc. v. Preet Allied Am. St. LP, 28 A.3d 916 (Pa. Super. 2011)—is

inapposite.

      In Biddle, the plaintiff initiated his cause of action in 2009. On June

17, 2009, the trial court entered a case management order setting a discovery

deadline of April 5, 2010. Subsequently, on November 24, 2009, the plaintiff

joined two additional defendants. At the close of discovery, the plaintiff filed

a motion to extend the discovery deadline because the two additional

defendants had not answered the discovery sent to them.              Despite this

procedural posture and that the court had, to date, not extended the discovery

deadline, the court denied the plaintiff’s request. This Court concluded that

the trial court abused its discretion in denying the extension request and

reversed the order of the trial court.




                                      - 15 -
J-S03004-21



        Instantly, Appellant sought discovery of, inter alia, the infection control

policies and procedures used by Penn and to depose seven of Penn’s

employees. On August 16, 2019, the trial court held a hearing on Appellant’s

Motions to Compel and Suspend the Case Management Order at which

Appellant argued that his discovery requests were “very timely” and “well in

advance[] of the deadline[.]” N.T. Hr’g, 8/16/19, at 5.

        The record belies this assertion. At the time Appellant requested this

discovery and filed his motions to compel, nearly two and a half years had

passed since he commenced the action. During those two and a half years,

both parties had conducted discovery and the trial court had granted Appellant

numerous extensions of the discovery deadline.

        Moreover, the court had already scheduled trial for a date certain in

January 2020, set September 17, 2019 for jury selection, and established

September 15, 2019, as the deadline for filing motions for summary

judgment. The trial court is under no obligation to adjust its busy docket to

accommodate Appellant’s “11th hour fishing expedition”4 after Appellant had

had the opportunity to engage in discovery for nearly two and a half years.

        Following our review, we do not discern any abuse of discretion on the

part of the trial court in denying Appellant’s request to compel discovery

responses and depositions at this late stage. The court considered the basis

for Appellant’s request to compel discovery responses and depositions and to

____________________________________________


4   N.T. Hr’g, 8/16/19, at 11-12.

                                          - 16 -
J-S03004-21



extend the discovery deadline as set forth in his Appellant’s Motions and as

argued at the hearing.      The trial court decision to decline to grant those

Motions was reasonable in light of the procedural history of this case and, in

particular, the upcoming jury selection and trial dates. Accordingly, Appellant

is not entitled to relief on this claim.

      Order affirmed.

      Judge Murray joins the memorandum.

      Judge Strassburger did not participate.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/16/2021




                                       - 17 -